


 

 

Exhibit 10.9*

Employment Agreement with D. W. Dowe

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT, is made and entered into as of August   ,
2007 (hereinafter “Agreement”) by and between American Home Food Products, Inc.,
a New York corporation (“the Company”) and Daniel W. Dowe (“Executive”):

          WHEREAS, AHFP and Executive are mutually agreeable to entering into a
binding employment agreement pursuant to the terms and conditions set forth
herein,

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

 

1.0

SCOPE OF ENGAGEMENT

 

 

1.1

Term: AHFP shall employ Executive for a three (3) year period commencing upon
the date of this Agreement and continuing until the third (3th) anniversary
thereof, unless terminated pursuant to Section 4.0 below, but shall continue to
the Fifth (5th) anniversary if more than $1,500,000 of the Redeemable
Convertible Preferred Stock offering is still issued and outstanding. If at the
conclusion of the third (3rd) anniversary less than $1,500,000 of the Redeemable
Convertible Preferred Stock offering is issued and outstanding, Executive shall
have the sole right to extend the Term of this Agreement for another three (3)
year period.

 

 

1.2

Duties: AHFP agrees to employ and Executive agrees to serve AHFP as its
Chairman, Chief Executive Officer and President during the Term of this
Agreement and shall have and undertake the duties and responsibilities
commensurate with these positions. Executive shall report to the Board of
Directors of AHFP and shall be the highest ranking executive officer of AHFP
during the Term. Any change in the titles, duties and responsibilities of the
Executive shall require the prior written consent of the Executive. Executive
shall have final executive authority over all operational and financial
functions at AHFP, including personnel decisions, except for executive
compensation which shall be subject to the approval of AHFP’s full board of
directors, unless the board shall delegate a committee of the board to make
final determinations on executive compensation. During the term of this
Agreement, Executive shall use his best efforts to promote the best interests of
AHFP in the normal course of business. Executive shall not engage in any other
activity, which could reasonably be expected to interfere materially with the
performance of his duties, services and responsibilities hereunder. Executive
may assume directorship positions, including board committee assignments, at
other private and public companies, but shall not undertake operating executive
functions outside of AHFP or one of its wholly- or partially-owned subsidiaries,
without the prior written consent of AHFP’s board of directors.


--------------------------------------------------------------------------------




 

 

 

COMPENSATION

 

 

2.1

COMPENSATION. Upon the execution of this Agreement, for the duration of Calendar
Year 2007, Executive shall receive an annual base salary equal to two hundred
thousand dollars ($200,000.00), or such greater sum as may be fixed by the board
of directors in accordance with AHFP’s policy on executive compensation (“Base
Salary”). Any and all bonus compensation payable to Executive, if any, for
calendar year 2007 shall be at the sole discretion of the board of directors and
shall be paid to Executive in addition to the Base Salary (“Bonus”). AHFP may
withhold from Base Salary and Bonus all applicable federal, state and local
withholding taxes. For the duration of the Term after December 31, 2007, the
Base Salary and Bonus shall be determined by the board of directors and
Executive, however in all subsequent years up to the conclusion of the Term, the
Base Salary shall never be lower than the Base Salary in 2007.

 

 

 

INITIAL CONTRACT COMPENSATION. In recognition of the professional services
undertaken by Executive to develop a business plan for AHFP, identify Artisanal
Cheese, LLC as an acquisition target, transactional structuring, personally
guarantying sellers’ financing and arranging acquisition financing Executive
shall be paid the sum of one hundred thousand dollars ($100,000.00) (“Initial
Contract Compensation”) payable in two installments, as follows: the first fifty
thousand dollars ($50,000.00) shall be paid upon the signing of this Agreement
and the remaining fifty thousand dollars ($50,000.00) shall be paid upon AHFP
closing the necessary debt financing or the completion of the maximum equity
offering contemplated in its acquisition of Artisanal Cheese, LLC. This Initial
Contract Compensation shall not be deemed Bonus compensation for calendar year
2007.

 

 

 

BONUS COMPENSATION CRITERIA. In determining Bonus payable to Executive, the
board of directors of AHFP shall have full discretion in the awarding of any
such Bonus, but in determining if a Bonus shall be granted it shall consider the
following overall criteria: annual increase in earnings per share, annual
revenue growth, management of operating and capital budgets, investor relations
efforts, market capitalization, corporate-wide execution of the AHFP’s business
plan and strategic objectives including Executive’s role in identifying and
completing acquisitions, mergers, strategic alliances, launching of new business
lines and the raising of capital for AHFP.

 

 

 

Any Bonus shall be finalized by the board of directors and paid to the Executive
by February 15th (“Bonus Payment Date”) of each year and shall be based on the
above criteria in the previous calendar year throughout the duration of the
Term. Any compensation due to Executive, whether Base Salary or Bonus that
accrues during the final calendar year of the Term shall be paid to Executive by
the Bonus Payment Date even if the Term has expired.

 

 

 

STOCK COMPENSATION. As of the date of this Employment Agreement, Executive shall
be granted a stock option to purchase that number of shares of

 

 

--------------------------------------------------------------------------------




 

 

 

AHFP’s $.001 par value common stock (Common Stock) that equals twelve percent
(12%) of the Common Stock issued and outstanding on a fully-diluted basis
assuming all shares of the AHFP’s Redeemable Convertible Preferred Stock
(“Preferred Stock”) were converted into Common Stock at the conversion price of
thirty cents ($.30) per share, as more specifically set forth in the Stock
Option Agreement of even date herewith.

 

 

 

BENEFITS. Executive shall be entitled to full reimbursement of his current
family life and medical benefit coverage, including medical, dental and
prescription. Executive shall be reimbursed for a monthly parking allowance of
no greater than five hundred dollars per month ($500.00) and reimbursement for
corporate use of his personal automobile for business development purposes only
(not including daily commutation) at a rate of $.30 per mile. Subject to AHFP
standard rules and practices, Executive shall be reimbursed for all reasonable
and necessary business expenses incurred by Executive in the ordinary course of
business on behalf of AHFP, subject to the presentation of appropriate
documentation and approval, in accordance with policies approved by AHFP.

 

 

 

VACATION. In accordance with standard company policy on absenteeism during
regular business hours and peak business cycle at the AHFP, in any calendar year
Executive shall be entitled to four (4) weeks vacation whereby no more than ten
(10) business days can be taken at any one time. Executive shall reserve the
right to take the time or receive cash compensation equal to the time worked at
AHFP in lieu of vacation days at the same Base Salary rate in effect at the
time.

 

 

3.0

CONFIDENTIAL OR PROPRIETARY INFORMATION.

 

 

3.1

Definition of Confidential and Proprietary Information. “Confidential” and
“Proprietary” Information means any information: (a) from which the AHFP shall
provide to Executive involving its business strategy, plans, operations and
employees which information is not generally known to the public or to other
persons who can obtain economic value from its disclosure or use, or (b) which
is not generally known to the public and which, if disclosed, could cause
embarrassment or other harm to the AHFP, or (c) that is obtained by Executive
from third-party resources or information which Executive had reason to know
that such information was secured unlawfully. Examples of Confidential and
Proprietary Information include, but are not limited to, business plans,
marketing strategies, acquisition targets, trade secrets, business
opportunities, information regarding pending transactions involving the AHFP,
customer lists, financial data (both historical and projected), tax information
and personnel information pertaining to the AHFP or third-party information
disclosed to the AHFP.

 

 

3.2

Nondisclosure and Nonuse of Confidential and Proprietary Information. During the
Term and three (3) years after the Term, including any extensions of the Term,
Executive will not disclose to any person in any manner any Confidential and

 

 

--------------------------------------------------------------------------------




 

 

 

Proprietary Information except with the prior written authorization of an
authorized official of the AHFP. Executive agrees to cooperate with the AHFP and
to use its best efforts, to prevent the unauthorized disclosure, use,
publication or reproduction of any Confidential and Proprietary Information. In
the event, Executive is served with a subpoena or any other legal demand for
information under federal or state law (“Discovery Request”) demanding the
disclosure of any information about the AHFP, including, but not limited to
Confidential and Proprietary Information, Executive shall be required to tender
a copy of said Discovery Request to the AHFP within one (1) business day from
its receipt of said subpoena. Upon its receipt of the Discovery Request from
Executive, the AHFP shall take whatever actions necessary to quash the Discovery
Request and until a court of competent jurisdiction shall dismiss the AHFP’s
motion to quash the Discovery Request, Executive shall refrain from tendering
any information to the third-party that issued the subpoena.

 

 

3.3

Confidential and Proprietary Information of Others. The obligations of Executive
pursuant to this Agreement will also apply to Confidential and Proprietary
Information belonging to the AHFP customers, suppliers, joint venturers,
licensors and others with whom the AHFP does business.

 

 

3.4

Return of Materials. Upon the cessation of any future role with the AHFP for any
reason, Executive will immediately deliver to the AHFP all tangible materials
containing or disclosing Confidential and Proprietary Information in Executive
‘s possession or under its control, whether those materials are written,
graphical, machine-readable (such as computer files and databases) or in any
other format, including all duplicate copies made. Furthermore, Executive is
restricted from making unauthorized copies of such materials upon the cessation
of employment.

 

 

4.0

TERMINATION

 

 

4.1

BY AHFP. AHFP may only terminate this Agreement and Executive’s employment at
any time during the Term “with cause” which shall be defined as either
Executive’s: (a) conviction of a crime constituting a felony offense, (b) gross
negligence, recklessness, or malfeasance in the performance of duties

 

 

--------------------------------------------------------------------------------




 

 

 

hereunder, which in AHFP’s board of directors reasonable judgment has caused, or
is likely to cause, material harm to AHFP, (c) death, or (d) permanent
irreversible medical disability. If this Agreement is terminated pursuant to
subsection (a) or (b) Executive shall receive payment of Base Salary, Bonus and
Benefits for the next succeeding three (3) months of this Agreement, thereafter
the Agreement shall be deemed null and void. Any other termination under
subsection 4.1 shall require the full payment of compensation due to Executive
for the remaining duration of the Term, payable to Executive or his estate,
whichever the case may be, within three (3) months of the event resulting in the
termination of this Agreement. Any Bonus due under subsections (c) or (d) shall
be based on the last Bonus paid to Executive as increased by at least ten
percent (10%) each year unless the AHFP board of directors shall approve a
greater sum to Executive for future Bonus due to Executive under this Agreement.

 

 

4.2

BY EXECUTIVE. Executive, at his sole discretion, shall be entitled to terminate
this Agreement if at any time, AHFP, acting through its board of directors,
shall resolve to either: (a) make a material change in his title, his
responsibilities or his reporting status at AHFP, (b) enter into a corporate
transaction with another person or legal entity (affiliated or non-affiliated)
that results in a Change of Control (as defined below). If Executive shall elect
to terminate this Agreement pursuant to subsections 4.2 (a) or (b) Executive
shall receive a full payment in cash within twenty (20) days of submitting a
written termination notice to AHFP equal to his Base Salary, Bonus and benefits
under this Agreement for the duration of the Term. For any future calendar
period where the Bonus has not been calculated it shall be the higher of one
hundred thousand dollars ($100,000) or twenty percent (20%) over the previous
year’s Bonus.

 

 

 

For purposes of this Agreement, a “Change in Control” of the Company shall be
deemed to have occurred if (i) the Company and its affiliates cease to own a
majority of the voting stock of the Company on a fully-diluted basis, or (ii)
within any 12-month period beginning on or after the date that is three months
after the date hereof, the persons who were directors of the Company immediately
before the beginning of such period (the “Company Incumbent Directors”) shall
cease (for any reason other than death) to constitute at least a majority of the
Board of Directors of the Company or the board of directors of any successor to
the Company, provided that any director who was not a director of the Company
immediately before the beginning of such period shall be deemed to be a Company
Incumbent Director if such director was elected to the Board of Directors of the
Company by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Company Incumbent Directors
either actually or by prior operation of this sub-section, unless such election,
recommendation or approval was the result of an actual or threatened election
contest of the type contemplated by Regulation 14a-11 promulgated under the
Exchange Act.

 

 

 

For purposes of this Agreement, a “Change in Control” of the Company shall also
be deemed to have occurred if (iii) a change in control of the Company of a
nature

 

 

--------------------------------------------------------------------------------




 

 

 

that would be required to be reported in response to Item 5.01 of Current Report
on Form 8-K pursuant to Section 13 or 15(d) of the Exchange Act, other than a
change of control resulting in control by Grantee or a group including Grantee
occurs, (iv) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than Grantee or a group including Grantee, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company then outstanding securities.

 

 

 

Notwithstanding anything stated to the contrary herein, unless there is a final
non-appealable determination by a court of competent jurisdiction that the
conditions underlying the Executive’s vesting of his Stock Option were not
lawfully fulfilled, the Executive shall be entitled to receive the Stock Option,
including all underlying shares of Common Stock, regardless of the reasons for
the termination of the Agreement if the Stock Option Conditions were fully
satisfied.

 

 

--------------------------------------------------------------------------------




 

 

5.0

MISCELLANEOUS

 

 

5.1

Modification, Amendment. This Agreement may not be modified or terminated in
whole or in part unless the modification, termination or waiver is in writing
and signed by Executive.

 

 

5.2

Severability. If any provision of this Agreement is found to be invalid or
unenforceable by a court of competent jurisdiction in any case, that provision
will be construed by such court as broadly as possible to allow the provision to
be enforceable to maximum extent allowed by law. The unenforceability of any one
provision will not impair the enforceability of any other provision.

 

 

5.3

Governing Law, Forum. This Agreement shall be governed by and construed in a
accordance with the laws of the State of New York, excluding any conflicts of
laws principles which would require the application of the laws of any other
jurisdiction. Any action pertaining to this Agreement shall be brought in the
federal or state courts located in the State of New York, County of New York and
all parties hereby waive all objections to the bringing of such an action in
those courts on the basis of lack of personal jurisdiction, improper venue or
forum non conveniens.

 

 

5.4

Entire Agreement. Executive and AHFP acknowledge receipt of a copy of this
Agreement, and that this Agreement contains the complete agreement between the
AHFP and Executive concerning the subject matter contained herein, and
supersedes all other prior or contemporaneous agreements or understandings,
whether oral or written, between the parties with respect to that subject
matter.

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date

first above written.

 

 

 

 

 

American Home Food Products, Inc.

 

 

 

By:

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Daniel W. Dowe

 


--------------------------------------------------------------------------------

